Request for the waiver of parliamentary immunity: see Minutes
(IT) Mr President, ladies and gentlemen, before the vote, I should like to take a few moments to remind the House, the Council and the European Commission that two years ago, there was an earthquake in L'Aquila in which 309 people died and over 1 650 people were injured. Now I have raised the matter, I will send all MEPs today a video that was filmed in L'Aquila on 13 January. I urge all colleagues to look at it because the citizens of L'Aquila are waiting for a strong response from Europe.
Thank you, Mrs Alfano. I, too, during this morning's debate, mentioned this terrible anniversary. You were quite right to remind this packed House of it.
(IT) Mr President, ladies and gentlemen, last night, there was another tragedy in the Mediterranean. Immigrants from north Africa died trying to reach Italy and Europe. There are 130 missing and 20 bodies have already been found.
When it comes to immigration, we must never forget that we are talking about men, women and children, not just numbers. There must be no more reticence; the Council and governments must act. Civil and democratic Europe must show its sorrow and, for this reason, Mr President, I ask you to invite the House to observe a minute's silence in memory of the victims of immigration.
(Applause)
Thank you, Mr Sassoli. - Of course, I will grant your request. Before asking the House to observe a minute's silence, to reflect on the memory of these victims, I would like to give the floor to Mr Tavares who has asked to speak on the same subject.
Mr President, we have received information that a boat from Libya carrying refugees has capsized in the Mediterranean. We know that there are dead bodies and 150 people are missing.
Almost a year ago, this Parliament approved a codecision instrument providing for an emergency mechanism in order to resettle refugees who were under armed attack or in crisis situations, such as is the case with the civil war in Libya. That instrument has now been sitting on the Council's table for a year. Last month, we addressed an oral question to the Council saying that this concerned people's lives and was important. And now, sadly, that goes without saying.
Following Mr Sassoli's request, which I believe will be shared by everyone, we will now observe a minute's silence in memory of those who died last night.
(The House rose and observed a minute's silence)
(FR) Mr President, 20 seconds just to make a voice of dissent heard in this chorus of political correctness. You alone are responsible for these deaths on account of the false hopes you are creating across Europe and the world that we are ready to welcome all of those people. They are entirely your responsibility.
(IT) Mr President, ladies and gentlemen, I just wanted to ask how many more minutes' silence we will have to observe before we get a common European policy on immigration.
(Applause)
This is not the time to open a debate on an issue we discussed just yesterday.